UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4199
AARON KEITH BLACKNELL,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4205
AARON KEITH BLACKNELL,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                      (CR-00-250, CR-00-251)

                      Submitted: August 28, 2001
                      Decided: October 24, 2001

   Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                             COUNSEL

James R. Van Camp, VAN CAMP, MEACHAM, & NEWMAN,
P.L.L.C., Pinehurst, North Carolina, for Appellant. Benjamin H.
2                     UNITED STATES v. BLACKNELL
White, United States Attorney, Paul A. Weinman, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   In these consolidated appeals, Aaron Keith Blacknell appeals his
convictions and sentence for two counts of bank robbery, two counts
of bank robbery by use of a dangerous weapon, and two counts of car-
rying and using a firearm during a crime of violence. Blacknell argues
that: (1) the district court erred in the preliminary instructions given
to the potential jury and the instructions on reasonable doubt given to
the jury at the end of the first trial; (2) the evidence at both trials was
insufficient to sustain the convictions; (3) the district court gave the
jury a modified Allen* charge prematurely during the first trial; (4)
the district court improperly denied a motion for a continuance at the
second trial; (5) the district court erred by admitting evidence of the
first bank robbery at the second trial; and (6) the district court erred
by allowing a Government rebuttal witness to testify out of order.
Finding no reversible error we affirm.

   Because Blacknell did not object to the challenged jury instruc-
tions, we review for plain error. Under the plain error standard, Black-
nell must show that: (1) there was error; (2) the error was plain; and
(3) the error affected substantial rights. United States v. Olano, 507
U.S. 725, 732 (1993). If the three elements are met, we may exercise
our discretion to notice the error only if the error "seriously affect[s]
the fairness, integrity, or public reputation of judicial proceedings."
Id. (internal quotation marks omitted). We find there was no error in
the challenged instructions, much less plain error.

    *Allen v. United States, 164 U.S. 492 (1896).
                     UNITED STATES v. BLACKNELL                      3
   We have reviewed the record in the light most favorable to the
Government to determine if there is substantial evidence to support
the convictions. Glasser v. United States, 315 U.S. 60, 80 (1942). Cir-
cumstantial as well as direct evidence is considered, and the Govern-
ment is allowed the benefit of all reasonable inferences from the facts
proven to those sought to be established. United States v. Tresvant,
677 F.2d 1018, 1021 (4th Cir. 1982). We do not review the credibility
of witnesses and we assume the jury resolved all contradictions in the
evidence in the Government’s favor. United States v. Romer, 148 F.3d
359, 364 (4th Cir. 1998). The testimony of a defendant’s accomplices,
standing alone and uncorroborated, can provide an adequate basis for
conviction. United States v. Burns, 990 F.2d 1426, 1439 (4th Cir.
1993). We find there was sufficient evidence to support the convic-
tions.

   We further find the district court did not give the jury a premature
Allen charge. See, e.g., United States v. Martinez, 446 F.2d 118, 120
(2d Cir. 1971) ("we [will] not place an arbitrary time limit on how
long a jury must deliberate before an Allen charge is appropriate").
Nor did the court abuse its discretion by denying Blacknell’s motion
for a continuance in order to substitute counsel. United States v.
Corporan-Cuevas, 35 F.3d 953, 956 (4th Cir. 1994); United States v.
Gallop, 838 F.2d 105, 107-08 (4th Cir. 1988).

   In addition, we find the district court did not abuse its discretion
by admitting evidence regarding the first bank robbery at the second
trial. United States v. Haney, 914 F.2d 602, 607 (4th Cir. 1990).
Finally, we find the court did not abuse its discretion by permitting
a Government rebuttal witness to testify out of order.

  Accordingly, we affirm the convictions and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED